 

Exhibit 10.8

 

PROMISSORY NOTE

 

$200,000 May 29, 2012   Tempe, Arizona

 

1.          Promise to Pay. For value received XHIBIT, LLC, a Nevada limited
liability company (hereinafter referred to as "Maker"), unconditionally promises
to pay to the order of Larry Eiteljorg, with an address of19247 N 88th Way,
Scottsdale, AZ 85255 (hereinafter referred to as "Payee"), the sum of Two
Hundred Thousand Dollars (US$200,000.00) plus interest as provided herein.

 

2.          Interest. The principal shall bear simple interest at the rate of
ten percent (10%) per annum until paid. Interest shall begin accruing on the
date hereof. Maker agrees to an effective rate of interest that is the rate
stated above plus any additional rate of interest resulting from any other
charges in the nature of interest paid or to be paid by or on behalf of Maker in
connection with this Note.

 

3.          Payment. The outstanding principal and interest shall be due and
payable in U.S. Dollars, at the address set forth above, or at such other place
as Payee may designate in writing, on Septmeber 30, 2012 (the "Maturity Date").
Time is of the essence as to payment. Maker shall have the option to prepay this
Note, in full or in part, at any time.

 

4.          Default. Failure of Maker to pay any sum when due and payable
hereunder or failure to perform any covenant hereunder shall constitute an event
of default. In the event of a default hereunder, the rate of interest shall be
increased by five (5) percentage points, beginning on the date of such default
and continuing until the default is cured in full. Payee may, at its option,
declare the entire unpaid balance of principal and accrued interest immediately
due and payable if either (i) a default remains uncured for a period of ten (10)
calendar days after notice; or (ii) bankruptcy proceedings or other insolvency
proceedings are initiated, whether voluntary or involuntary, with respect to
Maker; or (iii) any of Maker's assets become subject to attachment, levy,
execution, foreclosure, forfeiture, garnishment or similar proceedings. In the
event of any of the foregoing circumstances, Payee shall be entitled to exercise
its right to accelerate the unpaid balance at any time while such circumstance
is continuing, and future acceptance of partial payments shall not waive such
right. In the event of default, Maker shall reimburse Payee on demand for all
attorneys' fees, costs and expenses incurred by Payee in connection with
enforcing this Note.

 

5.          Notices. All notices and communications to Maker in connection with
this Note shall be effective upon the earlier of actual receipt by Maker or an
authorized agent of Maker, transmission by facsimile or five (5) days after
deposit in the mail, or delivery by other reasonable means to Maker at:

 

Xhibit, LLC

80 E. Rio Salado Parkway, Suite 115

Tempe, AZ 85281

Attn: Chris Richarde, CEO 

 

 

 





 

Maker may change its address and facsimile number for purposes of notice by
notifying Payee in writing of the new address or number and stating that the
purpose of the new address or number is to provide an address or number for
notices pursuant to this Note.

 

6.          Modification; Waiver. This Note may not be modified except in a
writing signed by Maker and Payee. No provision of this Note shall be deemed
waived unless a written form of waiver is signed by the party against whom the
waiver is claimed. Failure of Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise such right or remedy at a
later time.

 

7.          Remedies; Waiver of Defenses. The rights and remedies available
under this Note are cumulative and not exclusive, and the exercise of any one
right or remedy shall not preclude or waive the right to exercise any or all
other available rights and remedies. Maker, endorsers, and all others who may
become liable under this Note, on their behalf and on behalf of their assigns
and other successors, hereby individually and jointly waive demand, diligence,
presentment, protest, extension, dishonor and any other defense to payment.

 

8.          No Assignment; Successors. No rights or obligations of Maker or
Payee hereunder may be assigned or otherwise transferred, and any such transfer
shall be void. This Note shall be binding upon Maker's assigns and other
successors, and shall inure to the benefit of Payee's assigns and other
successors.

 

9.          Choice of Law and Forum. THIS NOTE SHALL BE GOVERNED EXCLUSIVELY BY
ITS TERMS AND BY THE LAWS OF THE STATE OF ARIZONA WITHOUT REGARD TO THE STATE'S
RULES CONCERNING CHOICE OF LAW. Each party hereby expressly consents and agrees
to jurisdiction and venue in Maricopa County, Arizona, and all actions relating
to this Note must be brought in the State of Arizona.

 

10.         Calculation of Time Periods. Time periods shall be calculated by
excluding the day of the event from which the time period begins to run but
including the last day of the period unless it is a Saturday, Sunday or legal
holiday in the state whose laws govern this Note, in which event the period
shall run to the end of the next day that is not a Saturday, Sunday or such
legal holiday. Periods of time established by this Note in days shall be
calculated using calendar days and not business days unless otherwise expressly
provided. Time periods shall expire on the last day at noon local time in the
state whose laws govern this Note.

 

11.         Further Assurances. Maker agrees to execute all further instruments
and do all further acts necessary to protect Payee's rights under this Note.

 

12.         Severability. In the event any provision of this Note is determined
to be invalid, the remainder shall continue in full force and effect and the
invalidated provision shall be automatically amended to most closely approximate
the original provision.

 

2

 

 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned Maker
effective as of the date first set forth above.

 

  MAKER:       Xhibit, LLC, a Nevada limited liability company       By:  Xhibit
Management Corp.,   a Nevada corporation,   its Manager         By: /s/ Chris
Richarde     Chris Richarde, CEO

 

3

 

